NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



KIMBERLY WYSONG,                        )
                                        )
             Appellant,                 )
                                        )
v.                                      )    Case No. 2D18-390
                                        )
FLORIDA FISH AND WILDLIFE               )
CONSERVATION COMMISSION,                )
                                        )
             Appellee.                  )
                                        )

Opinion filed December 21, 2018.

Appeal from the Florida Fish and Wildlife
Conservation Commission.

James A. Wardell of Wardell Law
Firm, P.A., Tampa, for Appellant.

Joseph Yauger Whealdon III,
Assistant General Counsel, Florida
Fish and Wildlife Conservation
Commission, Tallahassee, for
Appellee.


PER CURIAM.


             Affirmed.


SLEET, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.